
	
		II
		112th CONGRESS
		1st Session
		S. 1946
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2011
			Mr. Whitehouse (for
			 himself, Mr. Sessions,
			 Mr. Durbin, Mr.
			 Graham, Mr. Leahy,
			 Mrs. Feinstein, Mr. Nelson of Florida, Mr.
			 Bennet, Mrs. McCaskill, and
			 Mr. Pryor) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To require foreign manufacturers of products imported
		  into the United States to establish registered agents in the United States who
		  are authorized to accept service of process against such
		  manufacturers.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Manufacturers Legal
			 Accountability Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Each year, many
			 people in the United States are injured by defective products manufactured or
			 produced by foreign entities and imported into the United States.
			(2)Both consumers
			 and businesses in the United States have been harmed by injuries to people in
			 the United States caused by defective products manufactured or produced by
			 foreign entities.
			(3)People in the
			 United States injured by defective products manufactured or produced by foreign
			 entities often have difficulty recovering damages from the foreign
			 manufacturers and producers responsible for such injuries.
			(4)The difficulty
			 described in paragraph (3) is caused by the obstacles in bringing a foreign
			 manufacturer or producer into a United States court and subsequently enforcing
			 a judgment against that manufacturer or producer.
			(5)Obstacles to
			 holding a responsible foreign manufacturer or producer liable for an injury to
			 a person in the United States undermine the purpose of the tort laws of the
			 United States.
			(6)The difficulty of
			 applying the tort laws of the United States to foreign manufacturers and
			 producers puts United States manufacturers and producers at a competitive
			 disadvantage because United States manufacturers and producers must—
				(A)abide by common
			 law and statutory safety standards; and
				(B)invest
			 substantial resources to ensure that they do so.
				(7)Foreign
			 manufacturers and producers can avoid the expenses necessary to make their
			 products safe if they know that they will not be held liable for violations of
			 United States product safety laws.
			(8)Businesses in the
			 United States undertake numerous commercial relationships with foreign
			 manufacturers, exposing the businesses to additional tort liability when
			 foreign manufacturers or producers evade United States courts.
			(9)Businesses in the
			 United States engaged in commercial relationships with foreign manufacturers or
			 producers often cannot vindicate their contractual rights if such manufacturers
			 or producers seek to avoid responsibility in United States courts.
			(10)One of the major
			 obstacles facing businesses and individuals in the United States who are
			 injured and who seek compensation for economic or personal injuries caused by
			 foreign manufacturers and producers is the challenge of serving process on such
			 manufacturers and producers.
			(11)An individual or
			 business injured in the United States by a foreign company must rely on a
			 foreign government to serve process when that company is located in a country
			 that is a signatory to the Convention on the Service Abroad of Judicial and
			 Extrajudicial Documents in Civil or Commercial Matters done at The Hague
			 November 15, 1965 (20 UST 361; TIAS 6638).
			(12)An injured
			 person in the United States must rely on the cumbersome system of letters
			 rogatory to effect service in a country that did not sign the Convention on the
			 Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
			 Matters. These countries do not have an enforceable obligation to serve process
			 as requested.
			(13)The procedures
			 described in paragraphs (11) and (12) add time and expense to litigation in the
			 United States, thereby discouraging or frustrating meritorious lawsuits brought
			 by persons injured in the United States against foreign manufacturers and
			 producers.
			(14)Foreign
			 manufacturers and producers often seek to avoid judicial consideration of their
			 actions by asserting that United States courts lack personal jurisdiction over
			 them.
			(15)The due process
			 clauses of the fifth amendment to and section 1 of the fourteenth amendment to
			 the Constitution govern United States courts' personal jurisdiction over
			 defendants.
			(16)The due process
			 clauses described in paragraph (15) are satisfied when a defendant consents to
			 the jurisdiction of a court.
			(17)United States
			 markets present many opportunities for foreign manufacturers.
			(18)In choosing to
			 export products to the United States, a foreign manufacturer or producer
			 subjects itself to the laws of the United States. Such a foreign manufacturer
			 or producer thereby acknowledges that it is subject to the personal
			 jurisdiction of the State and Federal courts in at least one State.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)foreign
			 manufacturers and producers whose products are sold in the United States should
			 not be able to avoid liability simply because of difficulties relating to
			 serving process upon them;
			(2)to avoid such
			 lack of accountability, foreign manufacturers and producers of foreign products
			 distributed in the United States should be required, by regulation, to register
			 an agent in the United States who is authorized to accept service of process
			 for such manufacturer or producer;
			(3)it is unfair to
			 United States consumers and businesses that foreign manufacturers and producers
			 often seek to avoid judicial consideration of their actions by asserting that
			 United States courts lack personal jurisdiction over them;
			(4)those who benefit
			 from exporting products to United States markets should expect to be subject to
			 the jurisdiction of at least one court within the United States;
			(5)exporting
			 products to the United States should be understood as consent to the
			 accountability that the legal system of the United States ensures for all
			 manufacturers and producers, foreign, and domestic;
			(6)exporters
			 recognize the scope of opportunities presented to them by United States markets
			 but also should recognize that products imported into the United States must
			 satisfy Federal and State safety standards established by statute, regulation,
			 and common law;
			(7)foreign
			 manufacturers should recognize that they are responsible for the contracts they
			 enter into with United States companies;
			(8)foreign
			 manufacturers should act responsibly and recognize that they operate within the
			 constraints of the United States legal system when they export products to the
			 United States;
			(9)United States
			 laws and the laws of United States trading partners should not put burdens on
			 foreign manufacturers and producers that do not apply to domestic
			 companies;
			(10)it is fair to
			 ensure that foreign manufacturers, whose products are distributed in commerce
			 in the United States, are subject to the jurisdiction of State and Federal
			 courts in at least one State because all United States manufacturers are
			 subject to the jurisdiction of the State and Federal courts in at least one
			 State; and
			(11)it should be
			 understood that, by registering an agent for service of process in the United
			 States, the foreign manufacturer or producer acknowledges consent to the
			 jurisdiction of the State in which the registered agent is located.
			4.DefinitionsIn this Act:
			(1)Applicable
			 agencyThe term applicable agency means, with
			 respect to covered products—
				(A)described in
			 subparagraphs (A) and (B) of paragraph (4), the Food and Drug
			 Administration;
				(B)described in
			 paragraph (4)(C), the Consumer Product Safety Commission;
				(C)described in
			 subparagraphs (D) and (E) of paragraph (4), the Environmental Protection
			 Agency; and
				(D)described in
			 subparagraph (F) of paragraph (4)—
					(i)the Food and Drug
			 Administration, if the item is intended to be a component part of a product
			 described in subparagraphs (A) and (B) of paragraph (4);
					(ii)the Consumer
			 Product Safety Commission, if the item is intended to be a component part of a
			 product described in paragraph (4)(C); and
					(iii)the
			 Environmental Protection Agency, if the item is intended to be a component part
			 of a product described in subparagraphs (D) and (E) of paragraph (4).
					(2)CommerceThe
			 term commerce means trade, traffic, commerce, or
			 transportation—
				(A)between a place
			 in a State and any place outside of the State; or
				(B)which affects
			 trade, traffic, commerce, or transportation described in subparagraph
			 (A).
				(3)Commissioner of
			 U.S. Customs and Border ProtectionThe term Commissioner of
			 U.S. Customs and Border Protection means the Commissioner responsible
			 for U.S. Customs and Border Protection of the Department of Homeland
			 Security.
			(4)Covered
			 productThe term covered product means any of the
			 following:
				(A)Drugs, devices,
			 and cosmetics, as such terms are defined in section 201 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 321).
				(B)A biological
			 product, as such term is defined in section 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)).
				(C)A consumer
			 product, as such term is used in section 3(a) of the Consumer Product Safety
			 Act (15 U.S.C. 2052).
				(D)A chemical
			 substance or new chemical substance, as such terms are defined in section 3 of
			 the Toxic Substances Control Act (15 U.S.C. 2602).
				(E)A pesticide, as
			 such term is defined in section 2 of the Federal Insecticide, Fungicide, and
			 Rodenticide Act (7 U.S.C. 136).
				(F)An item intended
			 to be a component part of a product described in subparagraph (A), (B), (C),
			 (D), or (E) but is not yet a component part of such product.
				(5)Distribute in
			 commerceThe term distribute in commerce means to
			 sell in commerce, to introduce or deliver for introduction into commerce, or to
			 hold for sale or distribution after introduction into commerce.
			5.Registration of
			 agents of foreign manufacturers authorized to accept service of process in the
			 United States
			(a)Registration
				(1)In
			 generalBeginning on the date that is 180 days after the date on
			 which the regulations are prescribed pursuant to subsection (e)(1) and except
			 as otherwise provided in this subsection, the head of each applicable agency
			 shall require foreign manufacturers and producers of covered products
			 distributed in commerce to establish a registered agent in the United States
			 who is authorized to accept service of process on behalf of such manufacturer
			 or producer for the purpose of any State or Federal regulatory proceeding or
			 any civil action in any State or Federal court relating to such covered
			 product, if such service is made in accord with the State or Federal rules for
			 service of process in the State in which the regulatory action or case is
			 brought.
				(2)LocationThe
			 head of each applicable agency shall require that an agent of a foreign
			 manufacturer or producer registered under this subsection with respect to a
			 covered product be located in a State with a substantial connection to the
			 importation, distribution, or sale of the covered product.
				(3)Designation and
			 acceptance
					(A)Designation by
			 foreign manufacturers and producersThe head of each applicable
			 agency shall require each foreign manufacturer and producer described in
			 paragraph (1) to provide to the applicable agency a written designation of the
			 agent established by the foreign manufacturer or producer pursuant to paragraph
			 (1) that—
						(i)is
			 signed by an official or employee of the foreign manufacturer or producer who
			 has authority to appoint an agent;
						(ii)contains the
			 full legal name, principal place of business, and mailing address of the
			 foreign manufacturer or producer; and
						(iii)contains a
			 statement that the designation is valid and binding on the foreign manufacturer
			 or producer for the purposes of this section.
						(B)Acceptance by
			 agentsThe head of each applicable agency shall require each
			 agent established pursuant to paragraph (1) with respect to a foreign
			 manufacturer or producer to provide to the applicable agency a written
			 acceptance of such establishment that—
						(i)is
			 signed by the agent or, in the case in which a domestic firm or domestic
			 corporation is designated as an agent, an official or employee of the firm or
			 corporation with authority to sign for the firm or corporation;
						(ii)contains the
			 agent’s full legal name, physical address, mailing address, and telephone
			 number;
						(iii)contains a
			 statement that the agent accepts such establishment and the designation by the
			 foreign manufacturer or producer under subparagraph (A); and
						(iv)contains a
			 statement that the agent acknowledges that the duties of the agent—
							(I)may not be
			 assigned to another person; and
							(II)remain in effect
			 until withdrawn or replaced by the foreign manufacturer or producer.
							(4)Minimum
			 sizeThis subsection shall only apply to foreign manufacturers
			 and producers that manufacture or produce covered products in excess of a
			 minimum value or quantity the head of the applicable agency shall prescribe by
			 rule for purposes of this section. Such rules may include different minimum
			 values or quantities for different subcategories of covered products prescribed
			 by the head of the applicable agency for purposes of this section.
				(b)Registry of
			 agents of foreign manufacturers
				(1)In
			 generalThe Secretary of
			 Commerce shall, in cooperation with each head of an applicable agency,
			 establish and keep up to date a registry of agents registered under subsection
			 (a).
				(2)AvailabilityThe Secretary of Commerce shall make the
			 registry established under paragraph (1) available—
					(A)to the public through the Internet website
			 of the Department of Commerce; and
					(B)to the
			 Commissioner of U.S. Customs and Border Protection.
					(c)Consent to
			 jurisdiction
				(1)In
			 generalA foreign manufacturer or producer of a covered product
			 that registers an agent under this section thereby consents to the personal
			 jurisdiction of the State or Federal courts of the State in which the
			 registered agent is located for the purpose of any regulatory proceeding or
			 civil action relating to such covered product.
				(2)Rule of
			 constructionParagraph (1) shall not be construed to apply to
			 actions brought by foreign plaintiffs in which the alleged injury or damage
			 occurred outside the United States.
				(d)Declarations
				(1)In
			 generalBeginning on the date that is 180 days after the date on
			 which the regulations are prescribed pursuant to subsection (e), any person
			 importing a covered product manufactured or produced outside the United States
			 shall provide to U.S. Customs and Border Protection a declaration that—
					(A)the person has
			 made appropriate inquiry as to whether the manufacturer or producer of the
			 covered product has complied with the requirements of this section, including
			 by seeking appropriate documentation from the exporter of the covered product
			 and by consulting the registry established pursuant to subsection (b);
			 and
					(B)to the best of
			 the person’s knowledge, with respect to each importation of a covered product,
			 the foreign manufacturer or producer of the product has registered an agent in
			 the United States as required under subsection (a).
					(2)Electronic
			 submissionNot later than 1 year after the date of the enactment
			 of this Act, the Commissioner of U.S. Customs and Border Protection shall
			 establish a mechanism whereby declarations made pursuant to paragraph (1) may
			 be submitted electronically and maintained as an electronic record within the
			 data management systems of U.S. Customs and Border Protection.
				(3)Regulations
					(A)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Commissioner of U.S. Customs and Border Protection shall
			 prescribe regulations to carry out this subsection.
					(B)Summary
			 declarationThe regulations required by subparagraph (A) shall
			 require that each declaration of an importer made pursuant to paragraph (1)
			 with respect to a covered product shall accompany the entry summary
			 documentation for such product or, in the case of repeated transactions, may be
			 submitted on an annual basis.
					(4)PenaltiesAny
			 person who fails to provide a declaration required under paragraph (1), or
			 files a false declaration, shall be subject to any appropriate penalty under
			 section 592 of the Tariff Act of 1930 (19 U.S.C. 1592) or title 18, United
			 States Code, with respect to importation of a covered product.
				(e)Regulations
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Commerce, the Commissioner of U.S. Customs and
			 Border Protection, and each head of an applicable agency shall prescribe
			 regulations to carry out this section, including the establishment of minimum
			 values and quantities under subsection (a)(4).
				(2)Interagency
			 cooperationThe Secretary of Commerce, the Commissioner
			 responsible for U.S. Customs and Border Protection, and each head of an
			 applicable agency shall cooperate and consult with one another for the purpose
			 of—
					(A)prescribing
			 consistent regulations to the extent necessary for the effective and efficient
			 sharing of information and establishment of systems and procedures necessary to
			 carry out this section; and
					(B)establishing
			 minimum values and quantities under subsection (a)(4), and to the extent
			 advisable and practicable for the purpose of establishing consistent minimum
			 requirements.
					6.Study on
			 registration of agents of foreign food producers authorized to accept service
			 of process in the United StatesNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Agriculture and the Commissioner of
			 Food and Drugs shall jointly—
			(1)complete a study on the feasibility and
			 advisability of requiring foreign producers of food distributed in commerce to
			 establish a registered agent in the United States who is authorized to accept
			 service of process on behalf of such producers for the purpose of all civil and
			 regulatory actions in State and Federal courts; and
			(2)submit to
			 Congress a report on the findings of the Secretary with respect to such
			 study.
			7.Study on
			 registration of agents of foreign manufacturers and producers of component
			 parts within covered productsNot later than 2 years after the date of the
			 enactment of this Act, the head of each applicable agency shall—
			(1)complete a study on determining feasible
			 and advisable methods of requiring manufacturers or producers of component
			 parts within covered products manufactured or produced outside the United
			 States and distributed in commerce to establish registered agents in the United
			 States who are authorized to accept service of process on behalf of such
			 manufacturers or producers for the purpose of all civil and regulatory actions
			 in State and Federal courts; and
			(2)submit to
			 Congress a report on the findings of the head of the applicable agency with
			 respect to the study.
			8.Relationship
			 with other lawsNothing in
			 this Act shall affect the authority of any State to establish or continue in
			 effect a provision of State law relating to service of process or personal
			 jurisdiction, except to the extent that such provision of law is inconsistent
			 with the provisions of this Act, and then only to the extent of such
			 inconsistency.
		
